UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES PURSUANT TO SECTION 12(b) or (g) of THE SECURITIES EXCHANGE ACT OF 1934 USA SYNTHETIC FUEL CORPORATION (Exact Name of Registrant as Specified in its Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 13-3995258 (IRS Employer Identification Number) (Primary Standard Industrial Classification Code Number) 312 Walnut Street Cincinnati, Ohio 45202 (513) 621-0077 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive office) Securities to be registered pursuant to Section 12(b) of the Act:None Title of each class to be registered Name of each exchange on which each class is to be registered Securities to be registered pursuant to Section 12(g) of the Act: 75,000,000 shares, Common Stock, $0.0001 par value (Title of class) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Table of Contents SUMMARY 3 EXPLANATORY NOTE 7 Special note regarding forward-looking statements 8 Item 1.
